Third District Court of Appeal
                               State of Florida

                         Opinion filed June 15, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1078
                       Lower Tribunal No. 04-379-M
                          ________________


                       James S. Mattson, et al.,
                                 Appellants,

                                     vs.

                   Monroe County, Florida, et al.,
                                 Appellees.


     An Appeal from the Circuit Court for Monroe County, Mark H. Jones,
Judge.

     Andrew M. Tobin, P.A., and Andrew M. Tobin, for appellants.

      Ashley Moody, Attorney General, and Timothy L. Newhall, Senior
Assistant Attorney General (Tallahassee); Derek V. Howard, Assistant
County Attorney; and Smith Hawks, PL, Barton W. Smith and Christopher B.
Deem, for appellees.

Before FERNANDEZ, C.J., and EMAS, and SCALES, JJ.

     PER CURIAM.

     Affirmed.